Title: [From Thomas Jefferson to Benjamin Harrison, 25? November 1779]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Williamsburg, 25? Nov. 1779. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), Oct. 1779, 1827 edn., p. 70 (25 Nov. 1779): “The Speaker laid before the House, two letters from the Governor, stating several matters for the consideration of the House, and enclosing several letters and papers on the subject thereof, which were read, and ordered to be referred to the committee of the whole House on the state of the Commonwealth.” Neither letter nor enclosures located.]
